United States Court of Appeals
                       For the First Circuit

No. 12-1103

                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                        ANGEL OCASIO-CANCEL,

                        Defendant, Appellant.



          APPEAL FROM THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF PUERTO RICO

              [Hon. José A. Fusté, U.S. District Judge]



                               Before

                      Howard, Selya and Lipez,
                           Circuit Judges.



     Nereida Meléndez Rivera and Meléndez Torres Law PSC on brief
for appellant.
     Rosa Emilia Rodríguez-Vélez, United States Attorney, Nelson
Pérez-Sosa, Assistant United States Attorney, Chief, Appellate
Division, and Julia M. Meconiates, Assistant United States
Attorney, on brief for appellee.



                            July 19, 2013
             SELYA, Circuit Judge.     After accepting his guilty plea,

the district court sentenced defendant-appellant Angel Ocasio-

Cancel to serve 87 months in prison.            In his ensuing appeal, the

defendant asseverates that his guilty plea was neither voluntary

nor knowing and, in any event, the district court's sentencing

methodology was flawed.           After careful consideration of this

asseverational array, we affirm both the defendant's conviction and

his sentence.

             Because this appeal follows a guilty plea, we draw the

facts from the plea agreement, the change-of-plea colloquy, the

unchallenged portions of the presentence investigation report (PSI

Report), and the transcript of the disposition hearing. See United

States v. Calderón-Pacheco, 564 F.3d 55, 56 (1st Cir. 2009); United

States v. Dietz, 950 F.2d 50, 51 (1st Cir. 1991).

             In July of 2010, a federal grand jury sitting in the

District of Puerto Rico charged a multitude of persons (including

the defendant) with participation in a widespread drug-trafficking

conspiracy.     The government alleged that, as part of the charged

conspiracy,    the    defendant   acted    as   a   seller   and   distributed

narcotics at sundry drug points within public housing projects.

             Shortly before his scheduled trial, the defendant opted

to   plead   guilty    to   the   conspiracy    charge.      See    21   U.S.C.

§§ 841(a)(1), 846, 860.      The government and the defendant executed

a nonbinding plea agreement. See Fed. R. Crim. P. 11(c)(1)(A)-(B).


                                     -2-
The district court accepted the change of plea and ordered the

preparation of a PSI Report.

            The guideline calculation, incorporated in the plea

agreement   and   reiterated   in   the   PSI   Report,   started   with   a

stipulated base offense level (26); added two levels for proximity

to a protected location, see USSG §2D1.2(a)(1); subtracted three

levels for acceptance of responsibility, see USSG §3E1.1; and

settled upon a total offense level of 25.         The plea agreement was

silent as to the defendant's Criminal History Category (CHC).

Filling this void, the PSI Report noted that in 2006 a Puerto Rico

court had sentenced the defendant to four years of probation for

violations of the Controlled Substances Act of Puerto Rico, see

P.R. Laws Ann. tit. 24, § 2406, and that in 2011 the court had

revoked his probation and sentenced him to serve a four-year term

of imprisonment.    Based on this information and the fact that the

defendant had committed the offense of conviction while on escape

status, the PSI Report recommended placing the defendant in CHC

III.   The defendant's total offense level, combined with his CHC,

yielded a guideline sentencing range (GSR) of 70-87 months.

            At the disposition hearing, the guideline calculations

limned in the PSI Report went unchallenged. In mitigation, defense

counsel urged the district court to take into account the fact that

the defendant was already facing a four-year sentence in the local

courts.   The district court nonetheless imposed a top-of-the-range


                                    -3-
sentence — 87 months — to run consecutively to the undischarged

local sentence.    This timely appeal followed.

           To begin, we think it appropriate to remark that the plea

agreement contained a waiver-of-appeal provision, which stated in

pertinent part that if the district court "accepts this agreement

and sentences the defendant according to its terms, conditions, and

recommendations, the defendant waives and surrenders the right to

appeal the judgment and sentence in this case." At the disposition

hearing,   the   district   court   referred   to   this   provision   and

suggested that it operated to limit any appeal to "the correctness

of the exercise of my discretion to sentence [the defendant] to the

higher end of the guidelines."      We do not agree.

           The plea agreement states that if the district court

placed the defendant in CHC I, II, or III, he could "request a

sentence of imprisonment at the lower end of the applicable

guideline range" and in that event, the government would "request

a sentence of imprisonment of 70 months."           The district court

placed the defendant in CHC III, but nonetheless eschewed the 70-

month sentencing recommendation and imposed a stiffer sentence.

           Plea agreements should be given their plain meaning.

Under the unambiguous language of the plea agreement in this case,

the district court's rejection of the sentencing recommendation

vitiated the waiver-of-appeal provision in its entirety.               See

United States v. Murphy-Cordero, 715 F.3d 398, 400 (1st Cir. 2013).


                                    -4-
Consequently, that provision does not operate to circumscribe the

defendant's appellate rights in any way.            See id.

           With this preface, we turn to the defendant's flagship

contention: that the district court's failure to advise him that

his federal sentence would run consecutively to his undischarged

local sentence renders his guilty plea invalid.              This omission, he

says, denotes that his plea was neither knowing nor voluntary

because had he been aware that the court intended to impose a

consecutive sentence, "he may have insisted on proceeding to

trial."   Appellant's Br. at 14.

           This contention is raised for the first time on appeal.

Accordingly, our review is for plain error.            See United States v.

Vonn, 535 U.S. 55, 58-59 (2002); United States v. Ramos-Mejía, ___

F.3d ___, ___ (1st Cir. 2013) [No. 12-1738, slip op. at 3].              Plain

error is a redoubtable standard of review; to surmount it a

defendant must show "(1) that an error occurred (2) which was clear

or   obvious   and   which    not   only    (3)   affected    the   defendant's

substantial rights, but also (4) seriously impaired the fairness,

integrity, or public reputation of judicial proceedings."               United

States v. Duarte, 246 F.3d 56, 60 (1st Cir. 2001).

           It would serve no useful purpose to do a full-dress plain

error analysis here.         After all, it is clear beyond any hope of

contradiction that the defendant must, at a bare minimum, show a

reasonable probability that but for some error, he would not have


                                      -5-
pleaded guilty. See United States v. Davila, 133 S. Ct. 2139, 2147

(2013); United States v. Dominguez Benitez, 542 U.S. 74, 83 (2004).

There was no error here.

           A defendant's guilty plea must be voluntary, knowing, and

intelligent.     See Ramos-Mejía, ___ F.3d at ___ [slip op. at 4];

United States v. Negrón-Narváez, 403 F.3d 33, 36 (1st Cir. 2005).

This means that a defendant must be informed of the "direct"

consequences of his plea.      See Brady v. United States, 397 U.S.

742, 748, 755 (1970).      Nevertheless, a defendant need not be

informed of all the collateral consequences of a guilty plea.           See

Steele v. Murphy, 365 F.3d 14, 17 (1st Cir. 2004).                  In this

setting,   the   distinction   between   a   direct   consequence    and   a

collateral consequence "turns on whether the consequence represents

a definite, immediate, and largely automatic effect on the range of

a defendant's punishment." Id. (internal quotation marks omitted).

           Before us, the defendant concedes — as he must — that the

decision about whether to impose a concurrent or consecutive

sentence normally lies within the district court's discretion.1

See 18 U.S.C. § 3584(a) (explaining that "if a term of imprisonment

is imposed on a defendant who is already subject to an undischarged


     1
       There are circumstances in which the imposition of a
consecutive sentence is obligatory.        See, e.g., 18 U.S.C.
§ 924(c)(1)(D)(ii) (mandating consecutive sentence for certain
firearm offenses); Id. § 1028A(b)(2) (mandating consecutive
sentence for certain aggravated identity theft offenses); see also
Abbott v. United States, 131 S. Ct. 18, 23 (2010). This case does
not involve any such circumstances.

                                  -6-
term   of   imprisonment,        the    terms        may   run    concurrently        or

consecutively"); see also United States v. Carrasco-de-Jesús, 589

F.3d 22, 27 (1st Cir. 2009).           This discretion is broad and, at the

time of the plea, it was anybody's guess whether the district court

would opt to impose the sentence concurrently or consecutively.

Because a consecutive sentence was neither automatic nor definite

in the circumstances of this case, it was not a direct consequence

of the defendant's guilty plea.          Therefore, the district court had

no obligation to inform the defendant, at the change-of-plea

hearing, about the possibility that a consecutive sentence might be

imposed.    See United States v. Hernandez, 234 F.3d 252, 256 (5th

Cir. 2000).

            In an effort to blunt the force of this reasoning, the

defendant asserts that the district court was laboring under the

mistaken    impression    that    it    had     no    choice     but   to    impose   a

consecutive sentence.      Building on this foundation, the defendant

argues that the consecutive sentence was a direct consequence of

his guilty plea.    But as we explain below, the record is pellucid

that the district court did not labor under any such misimpression.

Thus, we need not grapple with the theoretical possibility that a

sentencing court's mistaken belief in the inevitability of a

consecutive    sentence    suffices        to    transmogrify          a    collateral

consequence into a direct consequence.




                                        -7-
           At the disposition hearing, defense counsel urged the

court to take into account the fact that the undischarged local

sentence arose out of the operations of the same conspiracy that

was charged in the federal case.           The court flatly rejected this

exhortation,     observing    that   "[t]hese      are    different    cases    in

different jurisdictions."        The court went on to explain that it

would not impose a concurrent sentence because the undischarged

local sentence involved "a different crime."                 This explanation

indicates to us that the district court imposed a consecutive

sentence because it viewed such a sentence as warranted — not

because it thought that it had no other choice.

           Relatedly, the defendant hints that the district court

should   have,   in   the    exercise   of   its    discretion,       imposed    a

concurrent rather than a consecutive sentence.              Any such argument

is waived: in response to the court's statement at the disposition

hearing that it did not intend to impose a concurrent sentence,

defense counsel repeatedly declared, "I'm not asking for that."

Waiver is the purposeful relinquishment of a known right, see

United States v. Olano, 507 U.S. 725, 733 (1993); United States v.

Rodriguez, 311 F.3d 435, 437 (1st Cir. 2002), and that is precisely

what occurred here.

           This brings us to the defendant's claims of procedural

error in the construction of his sentence.               Because the defendant

did not raise any of these claims below, review is limited to plain


                                     -8-
error.    See Murphy-Cordero, 715 F.3d at 401; Duarte, 246 F.3d at

60.   Plain error is plainly absent here.

            In formulating a sentence, a district court is required

to consider an amalgam of factors set out in 18 U.S.C. § 3553(a).2

See, e.g., United States v. Quiñones-Medina, 553 F.3d 19, 26 (1st

Cir. 2009); United States v. Martin, 520 F.3d 87, 91 (1st Cir.

2008).    The defendant first asserts that the district court erred

in failing to address these factors.          This assertion lacks force.

            We have never required that sentencing courts undertake

"an   express   weighing    of   mitigating    and   aggravating    factors."

United States v. Lozada-Aponte, 689 F.3d 791, 793 (1st Cir. 2012).

By the same token, we have never mandated that each section 3553(a)

factor be mentioned separately by the sentencing court.              See id.;

United    States   v.   Dixon,   449   F.3d   194,   205   (1st   Cir.   2006).



      2
       The sentencing factors set out in 18 U.S.C. § 3553(a)
include, as pertinent here:

      (1) the nature and circumstances of the offense and the
      history and characteristics of the defendant; (2) the
      need for the sentence imposed — (A) to reflect the
      seriousness of the offense, to promote respect for the
      law, and to provide just punishment for the offense; (B)
      to afford adequate deterrence to criminal conduct; (C) to
      protect the public from further crimes of the defendant;
      . . . (3) the kinds of sentences available; (4) the kinds
      of sentence and the sentencing range established for
      . . . the applicable category of offense committed by the
      applicable category of defendant . . . ; (5) any
      pertinent policy statement . . . issued by the Sentencing
      Commission . . . [;] (6) the need to avoid unwarranted
      sentence disparities among defendants with similar
      records . . . .

                                       -9-
Instead, we have taken a pragmatic approach and recognized that "a

court's reasoning can often be inferred by comparing what was

argued by the parties or contained in the pre-sentence report with

what the judge did."     United States v. Jiménez-Beltre, 440 F.3d

514, 519 (1st Cir. 2006) (en banc).

           The record in this case makes manifest that the district

court considered the relevant section 3553(a) factors.       The court

exhibited an intimate knowledge of the contents of the PSI Report

and trenchantly discussed the nature and circumstances of the

offense   of   conviction.   The    court   likewise   displayed   great

familiarity with the defendant's criminal history, discussing in

detail prior charges that had been lodged against him.       Last — but

far from least — the court gave individualized consideration to the

defendant's situation and articulated its reasons for choosing the

imposed sentence.    No more was exigible.

           The defendant's plaint that the district court neglected

sufficiently to explain its reasoning for the sentence is largely

refuted by what we have already written.

           The court's explanation, though inelegant, was adequate,

particularly since the sentence fell within the GSR.      Although the

GSR is not controlling with respect to the reasonableness of a

specific sentence, see United States v. Gates, 709 F.3d 58, 71 (1st

Cir. 2013); Jiménez-Beltre, 440 F.3d at 517-18, the fact that a

sentence falls within a properly calculated guideline range is


                                   -10-
pertinent to the requisite degree of explanation: a within-the-

range sentence usually demands a less detailed explanation than a

variant sentence.       See United States v. Madera-Ortiz, 637 F.3d 26,

30 (1st Cir. 2011); United States v. Turbides-Leonardo, 468 F.3d

34, 41 (1st Cir. 2006).         Where, as here, a district court offers a

plausible rationale in support of a within-the-range sentence, "it

need not wax longiloquent."         Murphy-Cordero, 715 F.3d at 402.

            The defendant makes a last-ditch argument that the court

below erred in sentencing him at the top of the GSR based on

unsupported     facts    regarding       prior   local   charges    that   were

ultimately dismissed. Specifically, the defendant takes issue with

the court's suggestion that his CHC underrepresented the extent of

his past criminal conduct.

            The Federal Rules of Evidence do not apply in sentencing

proceedings.    See United States v. Zapata, 589 F.3d 475, 485 (1st

Cir. 2009).    A district court may ground sentencing determinations

on any evidence that it reasonably deems to be reliable.                    See

United States v. Cintrón-Echautegui, 604 F.3d 1, 6 (1st Cir. 2010).

Here, the defendant did not object to any aspect of the PSI

Report's    discussion     of    local    charges   against   him   that   were

ultimately dismissed.           When a fact is set out in a presentence

investigation report and is not the subject of a timely objection,

the district court may treat the fact as true for sentencing

purposes.     See United States v. Medina, 167 F.3d 77, 81 (1st Cir.


                                      -11-
1999); United States v. Rosales, 19 F.3d 763, 770 (1st Cir. 1994).

That is exactly what the district court did in this case.                 We

descry no error in the court's reliance on this information.          See

United States v. Flores-Machicote, 706 F.3d 16, 21 (1st Cir. 2013)

(explaining   that   "a   sentencing   judge   may   consider   whether    a

defendant's criminal history score substantially underrepresents

the gravity of his past conduct" and a "record of past arrests or

dismissed charges may indicate a pattern of unlawful behavior"

(internal quotation mark omitted)).

            We need go no further. For the reasons elucidated above,

we uphold both the defendant's conviction and his sentence.



Affirmed.




                                  -12-